Case 21-30997-crm        Doc 10      Filed 05/16/21        Entered 05/17/21 00:37:02             Page 1 of 3

                  UNITED STATES BANKRUPTCY COURT
                                  Western District of Kentucky
        IN RE:                                                          Case No.:21−30997−crm
        Odalis Masclarin
        Marquez

                                   Debtor(s)                            Chapter: 13




       NOTICE OF CONTINUED MEETING OF CREDITORS
        YOU ARE HEREBY NOTIFIED that the meeting of creditors in the above referenced
        case has been rescheduled. The debtor (both spouses in a joint case) must be present at
        the meeting to be questioned under oath by the trustee and by creditors. Creditors are
        encouraged but are not required to attend.

        Telephonic Hearing

        on 6/9/21 at 09:30 AM

        This case may be dismissed without further notice for failure to attend this meeting.

        A copy of this notice shall be mailed to the debtor(s), counsel for the debtor(s), the U.S.
        Trustee and to all scheduled creditors and parties in interest.


        Dated: 5/14/21
                                                     ENTERED BY ORDER OF THE COURT
        By:                                          United States Bankruptcy Court
        Deputy Clerk                                 Elizabeth H. Parks, Clerk
          Case 21-30997-crm                  Doc 10           Filed 05/16/21             Entered 05/17/21 00:37:02                        Page 2 of 3
                                                              United States Bankruptcy Court
                                                               Western District of Kentucky
In re:                                                                                                                 Case No. 21-30997-crm
Odalis Masclarin Marquez                                                                                               Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0644-3                                                  User: aohlmann                                                              Page 1 of 2
Date Rcvd: May 14, 2021                                               Form ID: 208                                                              Total Noticed: 22
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 16, 2021:
Recip ID                 Recipient Name and Address
db                     + Odalis Masclarin Marquez, 3214 Mildred Drive, Louisville, KY 40216-4923
6821485                + Barclays Bank Delaware, P.o. Box 8803, Wilmington, DE 19899-8803
6821491                + Nissan Infiniti, PO Box 660366, Dallas, TX 75266-0366
6821499                  Us Bank, Cb Disputes, Saint Louis, MO 63166
6821501                  Us Bank Hogan Loc, Attn Cbdh, Oshkosh, WI 54903
6821502                + Us Bank Home Mortgage, 4801 Frederica St., Owensboro, KY 42301-7441

TOTAL: 6

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
smg                    + Email/Text: ryan.kendall@louisvilleky.gov
                                                                                        May 14 2021 18:46:00      Jefferson County Attorney Office, Fiscal Court
                                                                                                                  Bldg., 531 Court Place, Ste. 900, Louisville, Ky
                                                                                                                  40202-3315
6821486                + Email/PDF: Citi.BNC.Correspondence@citi.com
                                                                                        May 14 2021 18:51:57      Best Buy/cbna, Po Box 6497, Sioux Falls, SD
                                                                                                                  57117-6497
6821487                + Email/PDF: Citi.BNC.Correspondence@citi.com
                                                                                        May 14 2021 18:51:38      Citicards Cbna, Po Box 6217, Sioux Falls, SD
                                                                                                                  57117-6217
6821489                   Email/PDF: Citi.BNC.Correspondence@citi.com
                                                                                        May 14 2021 18:51:39      Macys/dsnb, Po Box 8218, Mason, OH 45040
6822833                   Email/Text: mrdiscen@discover.com
                                                                                        May 14 2021 18:46:00      Discover Bank, Discover Products Inc, PO Box
                                                                                                                  3025, New Albany, OH 43054-3025
6821488                + Email/Text: mrdiscen@discover.com
                                                                                        May 14 2021 18:46:00      Discover Fin Svcs Llc, Pob 15316, Wilmington,
                                                                                                                  DE 19850-5316
6821490                + Email/PDF: MerrickBKNotifications@Resurgent.com
                                                                                        May 14 2021 18:51:27      Merrick Bank Corp, Po Box 9201, Old Bethpage,
                                                                                                                  NY 11804-9001
6821492                   Email/Text: Bankruptcy.Notices@pnc.com
                                                                                        May 14 2021 18:46:00      Pnc Bank, N.a., Po Box 3180, Pittsburgh, PA
                                                                                                                  15230
6821493                   Email/Text: bankruptcy@republicfinance.com
                                                                                        May 14 2021 18:47:00      Republic Finance Llc, 8013 Bardstown Rd,
                                                                                                                  Louisville, KY 40291
6822500                   Email/Text: bankruptcy@republicfinance.com
                                                                                        May 14 2021 18:47:00      Republic Finance, LLC, 282 Tower Rd,
                                                                                                                  Ponchatoula, LA 70454
6821494                + Email/PDF: gecsedi@recoverycorp.com
                                                                                        May 14 2021 18:51:08      Syncb/amazon, Po Box 965015, Orlando, FL
                                                                                                                  32896-5015
6821495                + Email/PDF: gecsedi@recoverycorp.com
                                                                                        May 14 2021 18:51:08      Syncb/lowes, Po Box 956005, Orlando, FL
                                                                                                                  32896-0001
6821496                + Email/PDF: gecsedi@recoverycorp.com
                                                                                        May 14 2021 18:51:09      Syncb/netwrk, C/o Po Box 965036, Orlando, FL
                                                                                                                  32896-0001
6821497                + Email/PDF: gecsedi@recoverycorp.com
                                                                                        May 14 2021 18:51:09      Syncb/ppc, Po Box 965005, Orlando, FL
                                                                                                                  32896-5005
6821498                + Email/PDF: Citi.BNC.Correspondence@citi.com
          Case 21-30997-crm                Doc 10          Filed 05/16/21           Entered 05/17/21 00:37:02                     Page 3 of 3
District/off: 0644-3                                               User: aohlmann                                                         Page 2 of 2
Date Rcvd: May 14, 2021                                            Form ID: 208                                                         Total Noticed: 22
                                                                                   May 14 2021 18:51:19     Thd/cbna, Po Box 6497, Sioux Falls, SD
                                                                                                            57117-6497
6821502               + Email/Text: RPSBankruptcyBNCNotification@usbank.com
                                                                                   May 14 2021 18:46:00     Us Bank Home Mortgage, 4801 Frederica St.,
                                                                                                            Owensboro, KY 42301-7441
6821503               + Email/PDF: gecsedi@recoverycorp.com
                                                                                   May 14 2021 18:51:46     Walmart Synchrony Bank, PO Box 965060,
                                                                                                            Orlando, FL 32896-5060

TOTAL: 17


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
6821500         *             Us Bank, Cb Disputes, Saint Louis, MO 63166

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 16, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 13, 2021 at the address(es) listed below:
Name                             Email Address
John L. Daugherty
                                 ustpregion08.lo.ecf@usdoj.gov

Michael B. Marks
                                 on behalf of Debtor Odalis Masclarin Marquez michael@wettererclare.com
                                 wettererclare@gmail.com;R64497@notify.bestcase.com

William W. Lawrence -13
                                 ECF@louchapter13.com ecf.bk.westky@gmail.com


TOTAL: 3
